LACOMBE, Circuit Judge.
The patent has been adjudicated in this circuit, and the claims declared on have been sustained. The defendant in that suit has acquiesced in the validity of the patent, and taken licenses. The validity of the patent is not assailed here, and the manufacturer of the very trolleys operated by defendants in both these suits, the Nuttall Company, has itself conceded validity, and taken licenses. The situation, therefore, is closely analogous to that in Campbell Printing-Press & Manuf'g Co. v. Manhattan Ry. Co., 49 Fed. 930. Ten cars now in use on the Union Railway and four ears on the White Plains road have, or had, the *364Nuttall trolley, and, as it is not entirely clear upon the papers but what defendants may he able to show that these particular trolleys are within the provisions of the license given by complainant to the. Nuttall Company,' it seems unnecessary at this stage of the Case to interfere with these fourteen cars. Complainant, however, may take an injunction 'forbidding the defendant railways from hereafter using any infringing combination covered by the claims specified (except such as may now be in use on the fourteen cars), unless they show that such infringing combinations have been manufactured and sold under license from the owner of the patent.